I am honoured to convey the greetings of
President Gonzalo Sánchez de Lozada and of the people of
Bolivia to the Heads of State and Government in attendance
at this the forty-ninth session of the General Assembly; to
the Foreign Ministers; to the President of the General
Assembly, Mr. Amara Essy, and to his predecessor,
Ambassador Samuel Insanally, as well as to our dear friend
Vice-President Sergio Abreu; to Secretary-General Boutros
Boutros-Ghali; and to the whole of the international
community, so worthily represented here.
As the highest forum of the peoples of the Earth, this
noble Assembly constitutes the ideal setting to reflect on
and debate the issues of our day.
Bolivia is striving to enter the twenty-first century
while bringing about substantial changes based on the
principles of the United Nations Charter.
During its first year in office, the Government of
President Sánchez de Lozada devoted its efforts to
carrying through the reforms needed to make the State an
effective instrument for our society’s democratic
development, centred on the well-being of our people.
Thus, our reforms have been based on the concept of
comprehensive development, combining human and
economic development, social equity, and sustainable
development.
Now that Bolivia has thus completed the reform of
its political constitution, it is putting into effect changes
that will enable it to consolidate democracy and economic
development, in conditions of fairness and social justice.
My country has embarked on a dynamic policy of
participation by the people, a process of educational
reform, and a recasting of the shareholding and
productive structures of public enterprises through an
innovative concept of capitalization.
During the second phase of its programme, the
Bolivian Government is planning to implement new legal
provisions to increase investment and production in order
to provide more and better job opportunities, and to find
concrete solutions to the problems of poverty and the
marginalization of broad sectors of society. It is in this
connection, in the context of our Government’s policy,
that the participation of the people is of particular
significance.
On the subject of sustainable development, my
country has proposed the holding of a meeting of
Presidents of the hemisphere; that meeting is now
scheduled for 1996 in Bolivia.
The future of our peoples and their material and
spiritual well-being can only be the work of their own
hands, as they are both the subjects and the objects of
development. It is therefore most encouraging that - not
only within our country but within the United Nations
system as well - there is a conviction that a central role
falls to organized participation, both individual and
collective, as an essential factor for change in a creative
and positive direction.
Mechanisms for popular participation will make it
possible to imbue the liberty, independence, sovereignty
26


and progress of nations with vitality and social content. It
is a matter of appraising the role of all social sectors:
workers and entrepreneurs, women, indigenous and rural
communities, the marginalized, the young, the elderly, the
disabled and all those who have the right and duty to
contribute to building a better future.
It is with that conviction that the Bolivian Government
has contributed actively to the preparatory work for the
forthcoming World Summit for Social Development, to be
held in Copenhagen in 1995, and the Fourth World
Conference on Women, in Beijing the same year.
In that same spirit, the International Decade of the
World’s Indigenous People will be inaugurated at this
session of the General Assembly. My country is confident
that the observance of this Decade will be not merely
symbolic, but essentially a practical and concrete endeavour
in its objectives and its scope. To that end, the meeting of
representatives of Latin American and Caribbean
Governments, grass-roots peasant organizations and
international agencies, held in the Bolivian city of
Cochabamba last June, framed a series of recommendations
to be included in the strategy of the Decade. Those
recommendations have also been brought to the attention of
Governments and the United Nations system. We hope to
receive a prompt and positive response so that the
legitimate claims of indigenous peoples will not be lost in
the labyrinths of international bureaucracy or the oblivion
of another 500 years of solitude.
Resolving age-old problems surely calls for a great
capacity to understand the values, customs and ways of life
of other cultures. Bolivia hopes that the International
Decade of the World’s Indigenous People will provide an
opportunity for the international community to fully
understand the topic of the coca leaf, a form of vegetation
traditionally grown in Andean regions. The cultural and
medicinal uses of the coca leaf need to be re-evaluated in
order to distinguish it clearly from the social problems
brought about by the abuse of one of its derivatives in the
developed countries, which creates a growing demand
associated with an international cycle of crime.
Let me take this opportunity to declare formally, once
again, that the Government and the people of Bolivia are
earnestly and firmly committed to international efforts to
find the best-suited mechanisms to guarantee the success of
the policies delineated within the framework of the changes
recommended in General Assembly resolution 48/12,
adopted at the last session.
Less than two weeks ago, on an initiative of
President Sánchez de Lozada, the most representative
organizations of Bolivian society, together with the armed
forces and the police, took a historic step when they
debated the problems of the coca leaf in a framework of
pluralistic participation and cooperation. The main
conclusions of that meeting, which I take the liberty of
summarizing to this great forum of nations, stressed the
urgency of combating drug trafficking through a world-
wide strategy of shared responsibility; the need to adopt
as a primary goal the fight against the dire poverty
affecting over two-thirds of Bolivia’s population; and
support for initiatives aimed at the comprehensive
development of coca-producing areas.
Bolivia is grateful for the international community’s
willingness to draw a perfectly clear distinction between
the positive aspects of the native coca leaf and the grave
harm done by dint of the external demand for cocaine.
We trust that this positive attitude will make it possible in
the near future to address this problem without prejudice.
But the international agenda at the end of the
century encompasses other equally complex issues that
have recently been brought to light by the end of the cold
war, although their roots can be traced back to centuries
of accumulated injustice.
The Republic of South Africa has given the world
invaluable lessons in its struggle against apartheid and for
democracy. My country is joyful at the outcome of that
process and, on behalf of Bolivia, I welcome President
Nelson Mandela to the General Assembly.
Deeply moved as well by news of the tragedies in
Rwanda and in other regions of the world, Bolivia
expresses its solidarity with peoples which, through
violence and catastrophe, are showing us what we sow
when problems are not resolved in timely fashion,
problems such as hunger, poverty, mass migration, the
various forms of injustice inherited from colonial times
and the plundering and lawless acts carried out even
today by Powers large and small against other States.
Bolivia welcomes the advances achieved through
dialogue in the Middle East, and we trust that in the
future dialogue will become the principal instrument in
dealing successfully with international disputes and
conflicts. The Bolivian people hopes for a just and
lasting peace between Israel, Palestine and the Arab
peoples. May the deliberations of the General Assembly
contribute to consolidating that process.
27


The situations in the former Yugoslavia and in other
areas are a direct consequence of actions in the service of
misguided geopolitical interests aimed at social and political
destabilization of foreign territories, We hope that the
senseless repetition of such practices, which have had such
woeful effects in Central Europe, Asia and Africa, will not
lead to similar disasters in other regions. Furthermore, the
Government and the people of Bolivia condemn policies of
"ethnic cleansing" in the strongest terms and call upon the
international community to take resolute and clear measures
to put an end to those actions and to punish those
responsible for them.
Latin America stands unconditionally in support of
democracy and against the illegal use of military means and
force, in accordance with the recent declaration of the
presidential summit of the Rio Group, the resolutions of the
Organization of American States and of the United Nations
and the numerous proclamations of Parliaments and popular
organizations from all over the continent.
Democracy, of course, cannot be left undefended.
Bolivia has had the bitter experience of long dictatorial
interruptions in its institutional life. Consequently, Bolivia
stands today with the people of Haiti and its legitimate
Government, and it supports the immediate return of
President Jean-Bertrand Aristide and the restoration of the
democratic regime.
History has shown that peace, justice and respect for
the principle of self-determination can be guaranteed only
when there are consolidated democratic institutions capable
of defending and promoting human rights. Solidarity
cannot be left at the rostrum. My country reiterates its
willingness to help, within its available means, in the
process of restoring Haitian democracy to the extent the
legitimate Government of that country deems our help
useful.
The ending of the cold war must apply also to Latin
America and make it possible, through dialogue and
understanding among the parties concerned, for Cuba to be
reintegrated into the inter-American community.
All States of the world must contribute to ensuring
peace, brotherhood and the timely solution of problems that
are as yet unresolved. To that end, action must be taken to
enable peoples to develop, since economic backwardness
and its social effects are at the root of the crises and
conflicts we face.
We therefore attach high priority to the themes of
the "Agenda for Development". Economic
complementarity, the transfer of technology, trade, the
opening up of economies, foreign investment and co-
operation should be our instruments for strengthening
solidarity and friendship among peoples and
Governments.
In this spirit, Bolivia strongly supports Latin
American unity and subregional integration, hemispheric
agreements, and any opportunity that may present itself
for exchanges between nations.
These aims - cooperation and complementarity,
friendship and solidarity - must serve as the basis of the
new international order. For that reason, the observance
of the fiftieth anniversary of the signing of the Charter in
San Francisco should provide an opportunity to make
substantive progress in adapting the United Nations to the
new realities and demands of the world community.
Governments on all continents must demonstrate the
ability to save future generations from the scourge of war.
We must make human rights, individual and collective,
fully effective. International justice must become possible
and be assured, and social progress within the broadest
concept of freedom must be promoted.
In international relations in the third millennium, law
must cease to be the instrument of the stronger, serving
to entrench injustices, and must become the sole and
effective means of resolving disputes, rectifying the errors
and excesses of past generations as often as may be
necessary.
On the subject of respect for the rules of inter-State
relations, Bolivia welcomes the entry into force of the
United Nations Convention on the Law of the Sea and
welcomes the fact that 1998 is to be the International
Year of the Oceans. Convinced that recovering our
country’s access to the sea is an inalienable right of
Bolivia, the Government of President Sánchez de Lozada
is working to secure for the Bolivian people, during the
current decade, a real solution to the unjust land-locked
situation with which it has had to contend for over
100 years. My country believes in the force of
convictions, in the force of international solidarity, in the
force and the evolution of law, and in the possibilities of
friendly negotiation with a view to overcoming disputes.
Democracy must find clear expression in inter-State
relations. Participation by countries large and small in
28


the resolution of issues that affect all of them must be
equitable and not, as is sometimes the case, mere words.
This presupposes, among other things, a change in the
organization and composition of the Security Council so
that with its permanent and non-permanent members, it will
be representative of the realities and requirements of
appropriate participation, reflecting the obvious emergence
of new centres of power in different parts of the world. It
will also be necessary to strengthen the role of the General
Assembly and to restore the United Nations its central role
in the resolution of the major economic problems of the
planet, a task which, for the present, remains the exclusive
preserve of the super-Powers.
The right to development is an objective necessity,
although exercise of the right still seems remote for the vast
majority of the world’s population. We must assume an
effective commitment to give that right the same priority
treatment as is given to the human rights of individuals.
If the present generation is unable to defeat growing
poverty and secure employment opportunities for the
already vast global army of the indigent, it will be
impossible to ensure the peace and well-being in the
developed regions of the world. Population growth, mass
migrations and globalization will take their toll, with a
negative effect on the dignity, the peaceful co-existence,
and the hopes of all mankind for a better life.
Over the centuries, the Andean peoples of Bolivia
have wisely been guided by three fundamental rules which,
in the Quechua language, are: "AMA SUA, AMA
LLULLA, AMA KHELLA", meaning "Do not steal, do not
be idle, do not lie".
If those three rules were also applied in relations
between States and nations today, they would have to be:
"Do not unjustly exploit the fruits of your neighbours’
work. Do not complacently enjoy your splendid life-style
amid universal poverty. Do not make promises of
solidarity and understanding that you are not prepared to
keep."
I feel sure that the ability of all of us to live together
would be infinitely enhanced were we to be guided by such
rules.
